                             UNITED ST ATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

BRANDON NICHOLAS BARNETT,                          )
                                                   )
                Plaintiff,                         )
                                                   )
       v.                                          )           No. 1: 19-cv-00008-JMB
                                                   )
NINA HILL, et al.,                                 )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the second motion of plaintiff Brandon Nicholas

Barnett for a preliminary injunction. (Docket No. 17). For the reasons discussed below, the motion

must be denied.

                                            Background

       Plaintiff is an inmate at the Southeast Correctional Center (SECC) in Charleston, Missouri.

On January 16, 2019, he filed a prose complaint pursuant to 42 U.S.C. § 1983. Plaintiff alleged

that while at SECC his testicular pain and shrinkage had been treated with deliberate indifference.

       On May 9, 2019, the Court dismissed plaintiffs official capacity claims, as well as the

individual capacity claims against defendants Molly Leija, Philip Tippen, Larry Graham, Jason

Lewis, Paula Reed, Bruce Hanebrink, Shaun Butts, and Paula Martin. (Docket No. 11). However,

the Court directed the Clerk of Court to issue process on defendants Nina Hill and Megan Crowe

in their individual capacities as to plaintiffs claims of deliberate indifference to his medical needs.

(Docket No. 9). Defendants Hill and Crowe have not yet answered.

       Plaintiff filed a motion for a preliminary injunction on May 20, 2019. (Docket No. 13).

The motion sought an order requiring him to be seen by a urologist. (Docket No. 13 at 3). The
Court denied plaintiffs motion on May 29, 2019. (Docket No. 16). Plaintiff filed a second motion

for a preliminary injunction on June 10, 2019. (Docket No. 17).

                          Second Motion for a Preliminary Injunction

        In his second motion for a preliminary injunction, plaintiff states that he has "exhausted all

[his] remedies" but is still being denied medical treatment. (Docket No. 17 at 1). As in his earlier

motion, plaintiff complains of constant testicle shrinkage and pain. Attached to the motion is an

Offender Grievance Appeal form, which plaintiff has marked as Exhibit A, and a Health Services

Request, which he has marked as Exhibit B. (Docket No. 17 at 2, 4). On the Offender Grievance

Appeal form, plaintiff states that he is being ignored by defendant Nina Hill and that he wants a

"second opinion" from a doctor. (Docket No. 17 at 2).

        Included with the Offender Grievance Appeal is an Offender Grievance Appeal Response.

(Docket No. 17 at 3). The response acknowledges that plaintiff is complaining of testicular pain

that he feels is not being treated. The response indicates that plaintiff has been seen by medical

professionals for this issue, including nurse sick call appointments on April 23, 2019 and April 30,

2019; evaluations and assessments on September 20, 2018 and October 11, 2018; labs on

November 5, 2018 and December 3, 2018; and an appointment with a specialist on January 15,

2019.

                                             Discussion

        "A preliminary injunction is an extraordinary remedy never awarded as of right." Winter

v. Nat. Res. Def Council, Inc., 557 U.S. 7, 27 (2008). In determining whether to grant a preliminary

injunction, a district court applies "a flexible consideration of (1) the threat of irreparable harm to

the moving party; (2) balancing this harm with any injury an injunction would inflict on other

interested parties; (3) the probability that the moving party would succeed on the merits; and (4)



                                                  2
the effect on the public interest." St. Louis Effort/or AIDSv. Huff, 782 F.3d 1016, 1021 (8th Cir.

2015). See also Dataphase Sys., Inc. v. CL Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981). The burden

of proving that a preliminary injunction should be issued rests with the party seeking injunctive

relief. Mgmt. Registry, Inc. v. A. W Cos., Inc., 920 F.3d 1181, 1183 (8 1h Cir. 2019).

       Plaintiff has not met his burden of demonstrating that a preliminary injunction should be

issued. He has not alleged any additional facts that were not present in his first motion for a

preliminary injunction, which was denied. The chief difference in the two motions is that plaintiff

has included two exhibits that were not present in the first motion. However, one of plaintiffs

exhibits indicates that, despite his allegations to the contrary, he is being seen by medical staff for

the condition of which he complains. Therefore, plaintiffs second motion for a preliminary

injunction must be denied.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for a preliminary injunction (Docket

No. 17) is DENIED~ n//t_

        Datedtbi,,i§:dayof        ~                        ,2019.     :   v~
                                                       ~fE
                                                       UNITED STATES DISTRICT JUDGE




                                                   3
